Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Brave et al. teaches in the same field of the invention to disclose geographically distributed system, synchronizing respective replicas of two or more of the plurality of nodes including the second node hosting the master replica of the distributed database.
KEMMLER et al. teaches in the same field of the invention to disclose synchronized as the contents for the databases may change over time.
The combination of reference does not teach “setting, by one or more processors in the first region, a state for the project to a pending state; recording, by the one or more processors in the first region, a timestamp corresponding to a time the state was set to the pending state; receiving, by the one or more processors in the first region, a request to read data for the project; and when the state for the project is in the pending state, redirecting the request to the global database at a time corresponding to the timestamp” in independent claim 1, 9 and 17. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAU SHYA MENG/Primary Examiner, Art Unit 2168